Title: To Benjamin Franklin from Bertrand Du Fresne, 8 July 1784
From: Fresne, Bertrand Du
To: Franklin, Benjamin



Versailles le 8 Juillet 1784.

M le Maréchal de Castries me charge d’avoir l’honneur de rappeler à Monsieur Franklin le projèt de répartition des Prises faites par le Commodore Paul Jones, qu’il lui a communiqué par sa lettre du 20 du mois dernier.
On lui montre tous les Jours beaucoup d’empressement sur cette affaire, et il desireroit que Monsieur Franklin eut la bonté de répondre à ce qu’il lui a demandé.

J’ai l’honneur de présenter à monsieur franklin l’hommage de mon respect.

Du FresneIntendant gal. des fonds de la marine
Prises.
Mr. Franklin Ministre des Etats Unis de l’Amerique.

 
Notation: Du Fresne 8 Juillet 1784—
